t c memo united_states tax_court henry uscinski and jacqueline uscinski petitioners v commissioner of internal revenue respondent docket no filed date henry uscinski and jacqueline uscinski pro sese scott a hovey for respondent memorandum opinion gerber chief_judge this case is before the court on respondent’s motion for summary_judgment the issue for our consideration is whether petitioners were subject_to a 10-percent additional tax under sec_72 t for an early pension distribution background at the time of the filing of the petition in this case petitioners resided in great falls virginia petitioners’ petition was filed on date since then henry uscinski mr uscinski has been incarcerated and mail addressed to jacqueline uscinski ms uscinski was returned as undeliverable respondent attempted to contact petitioners to engage in pretrial preparation such as stipulation of facts and interrogatories petitioners did not respond to respondent’s requests respondent then filed motions to cause proposed stipulations of fact to be deemed admitted under rule f and to compel answers to interrogatories petitioners did not respond to the motions or to the court’s orders issued in connection therewith on date the court entered orders deeming certain proposed facts and exhibits stipulated and compelling answers to interrogatories on date respondent moved for summary_judgment thereafter mr uscinski contending his incarceration made it difficult to timely respond to court documents filed a motion for continuance of trial and for this court to vacate its order unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to sections of the internal_revenue_code in effect for the year in issue deeming certain facts stipulated and compelling answers to interrogatories on date the court granted mr uscinski’s motions and gave petitioners additional time to show cause why certain matters in the stipulation of facts should not be deemed established and to respond to respondent’s motion to compel answers to interrogatories subsequently mr uscinski responded to the interrogatories and addressed respondent’s proposed stipulated facts on date the court entered an order deeming certain facts stipulated on the basis of mr uscinski’s responses petitioners did not respond to respondent’s first motion for summary_judgment among other things mr uscinski’s responses to interrogatories and deemed stipulations of fact show the following on or around date petitioners filed a joint form_1040 u s individual_income_tax_return reporting a dollar_figure taxable pension distribution from a sec_401 account held by fidelity investments respondent sent petitioners a notice_of_deficiency dated date for their tax_year determining a dollar_figure tax_deficiency and an dollar_figure addition_to_tax under sec_6651 for failure_to_file the deficiency arose from respondent’s determination that the distribution was subject_to a 10-percent early withdrawal tax in his response to respondent’s request for interrogatories mr uscinski admitted that the distribution did not meet any of the exceptions enumerated within sec_72 other than his contention that the distribution was used to pay for education expenses on date the court issued an order denying respondent’s first motion for summary_judgment first there was a discrepancy between the deficiency determination and petitioners’ return if the deficiency had been based on a percent additional tax on the dollar_figure distribution the deficiency should have been dollar_figure respondent however determined a dollar_figure deficiency in addition the notice_of_deficiency contained the determination of an addition_to_tax under sec_6651 for failure to timely file their tax_return however the notice_of_deficiency and the first motion for summary_judgment alleged different due dates for the return accordingly we held that respondent failed to show that there was no issue of a material fact on date respondent filed a second motion for summary_judgment which is now before the court for purposes of that motion respondent concedes that the amount of the deficiency should be dollar_figure and that there should be no addition_to_tax for failure_to_file in the motion respondent provided several reasons as to why the distribution could not have been for higher education expenses on date mr uscinski filed a response to respondent’s motion arguing only that nothing in rule permits successive or repeated motions for summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid the expense of unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings see 91_tc_322 87_tc_214 on the basis of respondent’s concessions as noted above the sole dispute is whether the distribution is subject_to a 10-percent additional tax a 10-percent additional tax is imposed upon distributions from a qualified_retirement_plan unless the distribution satisfies one of a number of exceptions enumerated under sec_72 sec_72 and a qualified_retirement_plan includes a sec_401 plan sec_72 sec_401 k c the distribution was made from a qualified_retirement_plan because petitioners acknowledge that the distribution was made from a sec_401 plan in addition mr uscinski’s answers to interrogatories concede that the distribution does not fall within any of the enumerated exceptions to the imposition of the 10-percent additional tax with the exception of his allegation that the early distribution was for education expenses accordingly we limit our discussion to whether the distribution could satisfy the higher education expense exception the 10-percent additional tax imposed on early distributions from qualified_retirement_plans does not apply to distributions from individual retirement plans for higher education expenses sec_72 an individual_retirement_plan is defined as an individual_retirement_account or individual_retirement_annuity collectively iras described in sec_408 or b sec_7701 sec_72 was added by the taxpayer_relief_act_of_1997 publaw_105_34 section a 111_stat_788 the report of the committee on the budget refers only to tax-free withdrawals from iras for higher education expenses see h rept pincite 1997_4_cb_319 see also notice_97_60 sec_4 1997_2_cb_310 both sec_401 plans and individual retirement plans are subject_to the general requirements of sec_72 see sec_72 sec_401 k c however classification as a sec_401 plan is separate and distinct from classification as an individual_retirement_plan see sec_401 sec_408 and b the distribution in this case was from a sec_401 account which does not fall within the ira category this conclusion is further supported by the statutory definition of individual retirement plans which includes plans described in sec_408 but not those described in sec_401 see sec_7701 if the distribution had been made from an ira it would have been reported on line 15b taxable_amount of total ira_distributions of petitioners’ form_1040 not on line 16b where it was reported because the distribution was not from an ira it would not qualify for the exception for higher education expenses even if it were used for higher education expenses petitioners stated in their petition that the distribution was from a sec_401 account a fact which petitioners have not denied petitioners did not respond to the first summary_judgment motion and the sole argument presented in the response to the second motion is that rule does not provide for repeated motions for summary_judgment this argument is without merit rule does not prevent successive motions for summary_judgment we conclude that petitioners are liable for the 10-percent additional tax under sec_72 to reflect the foregoing and respondent’s concessions an appropriate order and decision will be entered
